                      Case 14-45614                 Doc 47           Filed 11/13/18 Entered 11/13/18 10:07:39                                      Desc Main
                                                                      Document     Page 1 of 11




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   James E Lawler                                                                  §           Case No. 14-45614
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    12/23/2014 . The undersigned trustee was appointed on 12/23/2014 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               20,000.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                          8,256.00
                                                     Bank service fees                                                                  155.30
                                                     Other payments to creditors                                                          0.00
                                                     Non-estate funds paid to 3rd Parties                                                 0.00
                                                     Exemptions paid to the debtor                                                        0.00
                                                     Other payments to the debtor                                                         0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               11,588.70

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 14-45614                  Doc 47          Filed 11/13/18 Entered 11/13/18 10:07:39                                      Desc Main
                                                         Document     Page 2 of 11




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 07/07/2015 and the
      deadline for filing governmental claims was 07/07/2015 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 2,750.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 2,750.00 , for a total compensation of $ 2,750.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 11.40 , for total expenses of $ 11.40 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 11/01/2018                                     By:/s/Joji Takada, Chapter 7 Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                        Page:         1
               Case 14-45614                Doc 47       Filed 11/13/18 Entered 11/13/18 10:07:39                                   Desc Main
                                                                      FORM 1
                                                          Document
                                                 INDIVIDUAL             PageRECORD
                                                            ESTATE PROPERTY  3 of 11AND REPORT
                                                                           ASSET CASES
                                                                                                                                                      Exhibit A
Case No:               14-45614            BWB     Judge:     Bruce W. Black                    Trustee Name:                       Joji Takada, Chapter 7 Trustee

Case Name:             James E Lawler                                                           Date Filed (f) or Converted (c):    12/23/2014 (f)
                                                                                                341(a) Meeting Date:                01/20/2015
For Period Ending:     11/01/2018                                                               Claims Bar Date:                    07/07/2015


                           1                                       2                      3                      4                      5                  6

                  Asset Description                           Petition/              Est Net Value       Property Formally         Sale/Funds          Asset Fully
      (Scheduled and Unscheduled (u) Property)              Unscheduled           (Value Determined         Abandoned              Received by        Administered
                                                              Values               by Trustee, Less         OA=554(a)               the Estate            (FA)/
                                                                                  Liens, Exemptions,                                                 Gross Value of
                                                                                   and Other Costs)                                                    Remaining
                                                                                                                                                         Assets
  1. Cash On Hand.                                                      500.00                    0.00                                        0.00                FA
  2. Checking Account At Lincolnway Community                            35.97                    0.00                                        0.00                FA
     Bank (Account # End
  3. Checking Account At Lincolnway Community                           138.91                    0.00                                        0.00                FA
     Bank (Account # End
  4. Miscellaneous Household Goods And                                 1,000.00               1,000.00                                        0.00                FA
     Furnishings.
  5. Personal Clothing.                                                 250.00                    0.00                                        0.00                FA
  6. Successor In Interest In ($55,000) In 529                             0.00                   0.00                                        0.00                FA
     Accounts For Debto
  7. Ira At Edward Jones                                               9,546.00                   0.00                                        0.00                FA
  8. 33% Ownership Interest In Mj Ventures, Llc, A                         0.00                   0.00                                        0.00                FA
     Defunct, Insol
  9. 100% Ownership Interest In Tierney Woods, Llc,                        0.00                   0.00                                        0.00                FA
     A Defunct, In
 10. 100% Ownership Interest In Careree Coatings,                          0.00                   0.00                                        0.00                FA
     Llc, A Defunct,
 11. 50% Ownership Interes In Bhls Management,                             0.00                   0.00                                        0.00                FA
     Inc., A Defunct, I
 12. 50% Ownership Interes In Rachel Ridge, Llc, A                         0.00                   0.00                                        0.00                FA
     Defunct, Insol
 13. Possible Income Tax Refund Which Does Not                             0.00                   0.00                                        0.00                FA
     Belong To The Debt
 14. 2006 Forest River Travel Trilaer (33 ')                           7,500.00                   0.00                                        0.00                FA
     Recreational Vehicle
 15. Real Estate (u)                                                Unknown                20,000.00                                    20,000.00                 FA

     22494 Hanna Drive Lot, Frankfort, Illinois
INT. Post-Petition Interest Deposits (u)                            Unknown                       N/A                                         0.00                FA


                                                                                                                                    Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                               $18,970.88             $21,000.00                                    $20,000.00               $0.00
                                                                                                                                    (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




       UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                         Page:       2
             Case 14-45614               Doc 47           Filed 11/13/18 Entered 11/13/18 10:07:39
Investigating Debtor transfers; Hired bankruptcy counsel re same. - Joji Takada 2/25/2015
                                                                                                                             Desc Main
                                                           Document     Page 4 of 11
Compromise with Debtor re: transfer of real estate. Joji Takada 10/25/2015
                                                                                                                                         Exhibit A
Consulting with accountant re: estate tax returns. - Joji Takada 12/22/2015

Consulting with accountant re: estate tax returns. - Joji Takada 6/2/2016

TFR in process. - Joji Takada 11/27/2016

Resolving tax issues/inquiries. - Joji Takada 3/15/2017

Resolving tax issues/inquiries; Proceed with claims administration. - Joji Takada 7/25/2017

Proceed with claims administration. - Joji Takada 10/1/2017

Claims administration re secured claim. - Joji Takada 12/1/2017

Claims administration re support for Strick POC filed in case. - Joji Takada 3/19/2018

Prepare TFR documents. - Joji Takada 6/8/2018




Initial Projected Date of Final Report (TFR): 12/23/2016          Current Projected Date of Final Report (TFR): 06/30/2018




     UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                           Page:         1
                        Case 14-45614           Doc 47 Filed 11/13/18
                                                                   FORM 2Entered 11/13/18 10:07:39                                     Desc Main
                                                ESTATE CASHDocument     Page 5 of 11 RECORD
                                                           RECEIPTS AND DISBURSEMENTS
           Case No: 14-45614                                                                            Trustee Name: Joji Takada, Chapter 7 Trustee      Exhibit B
         Case Name: James E Lawler                                                                        Bank Name: Associated Bank
                                                                                               Account Number/CD#: XXXXXX0171
                                                                                                                         Checking
  Taxpayer ID No: XX-XXX1795                                                            Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/01/2018                                                           Separate Bond (if applicable):


     1              2                    3                                  4                                             5                  6                  7

Transaction     Check or      Paid To / Received From           Description of Transaction          Uniform Tran.   Deposits ($)      Disbursements ($)    Account/CD
   Date         Reference                                                                               Code                                               Balance ($)
 10/26/15          15       Chester Foster Client Fund Settlement payment                            1210-000            $20,000.00                          $20,000.00
                            Account                    Compromise re
                                                       vacant land
                                                       transferred to
                                                       children
 11/06/15                   Associated Bank             Bank Service Fee                             2600-000                                    $10.00      $19,990.00
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 12/07/15                   Associated Bank             Bank Service Fee                             2600-000                                    $28.76      $19,961.24
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 01/08/16                   Associated Bank             Bank Service Fee                             2600-000                                    $29.68      $19,931.56
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 02/05/16                   Associated Bank             Bank Service Fee                             2600-000                                    $29.63      $19,901.93
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 03/07/16                   Associated Bank             Bank Service Fee                             2600-000                                    $27.68      $19,874.25
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 04/07/16                   Associated Bank             Bank Service Fee                             2600-000                                    $29.55      $19,844.70
                                                        under 11 U.S.C.
                                                        330(a)(1)(B), 503(b)
                                                        (1), and 507(a)(2)
 01/10/17         1001      Law Office of William       Payment to trustee                                                                   $8,256.00       $11,588.70
                            Factor                      professional
                            105 W. Madison St., Suite   Bankruptcy counsel
                            1500                        fees and costs
                            Chicago, Illinois 60602
                            Attn: Sara Lorber
                            Law Office of William                                     ($8,000.00)    3210-000
                            Factor
                            Law Office of William                                       ($256.00)    3220-000
                            Factor


                                                                            COLUMN TOTALS                                $20,000.00          $8,411.30
                                                                                   Less: Bank Transfers/CD's                  $0.00               $0.00
                                                                             Subtotal                                    $20,000.00          $8,411.30
                                                                                   Less: Payments to Debtors                  $0.00               $0.00
                                                                             Net                                         $20,000.00          $8,411.30




                                                                                Page Subtotals:                          $20,000.00          $8,411.30

              UST Form 101-7-TFR (5/1/2011) (Page: 5)
                                                                                                                               Page:       2
        Case 14-45614              Doc 47        Filed 11/13/18 Entered 11/13/18 10:07:39                   Desc Main
                                                  Document     Page 6 of 11
                                                                                                                              Exhibit B
                                                                      TOTAL OF ALL ACCOUNTS
                                                                                                              NET             ACCOUNT
                                                                               NET DEPOSITS      DISBURSEMENTS                BALANCE
                               XXXXXX0171 - Checking                                $20,000.00            $8,411.30           $11,588.70
                                                                                    $20,000.00            $8,411.30           $11,588.70

                                                                              (Excludes account (Excludes payments Total Funds on Hand
                                                                                      transfers)         to debtors)
                               Total Allocation Receipts:            $0.00
                               Total Net Deposits:              $20,000.00
                               Total Gross Receipts:            $20,000.00




                                                            Page Subtotals:                       $0.00               $0.00

UST Form 101-7-TFR (5/1/2011) (Page: 6)
                 Case 14-45614               Doc 47       Filed 11/13/18 Entered 11/13/18 10:07:39                                Desc Main
                                                           Document     Page 7 of 11
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 14-45614                                                                                                                        Date: November 1, 2018
Debtor Name: James E Lawler
Claims Bar Date: 7/7/2015


Code #     Creditor Name And Address          Claim Class       Notes                                                Scheduled          Claimed            Allowed
           Joji Takada                        Administrative                                                             $0.00         $2,750.00          $2,750.00
100        6336 North Cicero Avenue
2100       Chicago, IL 60646
           trustee@takadallc.com


           Joji Takada                        Administrative                                                             $0.00            $11.40            $11.40
100        6336 North Cicero Avenue
2200       Chicago, IL 60646
           trustee@takadallc.com


           Law Office of William Factor       Administrative                                                             $0.00         $8,000.00          $8,000.00
100        105 W. Madison St., Suite 1500
3210       Chicago, Illinois 60602
           Attn: Sara Lorber


           Law Office of William Factor       Administrative                                                             $0.00           $256.00           $256.00
100        105 W. Madison St., Suite 1500
3220       Chicago, Illinois 60602
           Attn: Sara Lorber


1          Discover Bank                      Unsecured                                                                  $0.00        $17,372.04         $17,372.04
300        Discover Products Inc
7100       Po Box 3025
           New Albany, Oh 43054-3025


5          American Express Centurion Bank    Unsecured                                                                  $0.00           $105.71           $105.71
300        C O Becket And Lee Llp
7100       Pob 3001
           Malvern, Pa 19355-0701


6          American Express Bank, Fsb         Unsecured                                                                  $0.00        $24,671.17         $24,671.17
300        Becket And Lee Llp
7100       Pob 3001
           Malvern, Pa 19355-0701


7          First Bank Of Manhattan            Unsecured                                                                  $0.00       $652,159.36        $652,159.36
300        230 State Street
7100       Manhattan, Il 60442




8          Michael Strick                     Unsecured                                                                  $0.00       $125,000.00              $0.00
300        21242 Prestancia Drive
7100       Mokena, Il 60448                                     Claim objection sustained. - Joji Takada 5/21/2018




                                                                            Page 1                                          Printed: November 1, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
                 Case 14-45614              Doc 47          Filed 11/13/18 Entered 11/13/18 10:07:39      Desc Main
                                                             Document     Page 8 of 11
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 14-45614                                                                                                Date: November 1, 2018
Debtor Name: James E Lawler
Claims Bar Date: 7/7/2015


Code #     Creditor Name And Address          Claim Class        Notes                       Scheduled          Claimed            Allowed
2          Mark Kaup, Joan Kaup And           Secured                                            $0.00       $401,463.99              $0.00
400        Ventures, Llc
4110       C/O Meghan E Preston, Rathbun
           Cservenyak & Kozol, Llc
           9450 Enterprise Drive
           Mokena, Il 60448

3          Mark Kaup, Joan Kaup And Mj        Secured                                            $0.00       $401,463.99              $0.00
400        Ventures, Llc
4110       C/O Meghan E Preston, Rathbun,
           Cservenyak & Kozol, Llc
           9450 Enterprise Drive
           Mokena, Il 60448

4          Mark Kaup, Joan Kaup And Mj        Secured                                            $0.00       $401,463.99              $0.00
400        Ventures, Llc
4110       C/O Meghan E Preston, Rathbun,
           Cservenyak & Kozol, Llc
           9450 Enterprise Drive
           Mokena, Il 60448

           Case Totals                                                                           $0.00     $2,034,717.65        $705,325.68
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2               Printed: November 1, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 14-45614              Doc 47    Filed 11/13/18 Entered 11/13/18 10:07:39              Desc Main
                                              Document     Page 9 of 11




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 14-45614
     Case Name: James E Lawler
     Trustee Name: Joji Takada, Chapter 7 Trustee
                         Balance on hand                                              $               11,588.70

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: Joji Takada                      $         2,750.00 $                0.00 $         2,750.00
       Trustee Expenses: Joji Takada                  $               11.40 $             0.00 $             11.40
       Attorney for Trustee Fees: Law Office of
       William Factor                                 $         8,000.00 $         8,000.00 $                 0.00
       Attorney for Trustee Expenses: Law Office
       of William Factor                         $                256.00 $           256.00 $                 0.00
                 Total to be paid for chapter 7 administrative expenses               $                  2,761.40
                 Remaining Balance                                                    $                  8,827.30


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 14-45614             Doc 47    Filed 11/13/18 Entered 11/13/18 10:07:39             Desc Main
                                              Document     Page 10 of 11




                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 694,308.28 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 1.3 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     1                    Discover Bank              $        17,372.04 $              0.00 $            220.86
                          American Express
     5                    Centurion Bank             $           105.71 $              0.00 $               1.34
                          American Express Bank,
     6                    Fsb                        $        24,671.17 $              0.00 $            313.66
     7                    First Bank Of Manhattan    $       652,159.36 $              0.00 $          8,291.44
                 Total to be paid to timely general unsecured creditors               $                8,827.30
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
        Case 14-45614              Doc 47   Filed 11/13/18 Entered 11/13/18 10:07:39           Desc Main
                                             Document     Page 11 of 11




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
